internal_revenue_service appeals release number release date date date uniform issue list eee week xkxkke department of the treasury keke address any reply to employer identification employ form number ication wre nu keekk person to contact ekkek contact telephone number kekkk fax number xkkak last day to file a petition with the united_states tax_court sep certified mail dear taxpayer this is our final adverse determination with respect to your exempt status under sec_501 of the internal_revenue_code code recognition of your exemption under code sec_501 is revoked beginning january 20xx if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington d c our adverse determination was made because purposes under sec_1_501_c_3_-1 an organization is not operated private interest exclusively for exempt purposes unless it serves a public rather than a operated for the benefit of two for-profit corporations and contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending december 20xx you should file any returns due for these years or later years with the internal_revenue_service center cincinnati oh is not operated exclusively for exempt as applicable for processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 if you have questions about this letter you may write to or call the contact person whose name if you write please telephone number and irs address are shown on the first page of this letter include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling or writing to local taxpayer_advocate taxpayer_advocate assistance is nota substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements sincerely yours is appeals team manager department of the treasury internal_revenue_service tax_exempt_and_government_entities_division legend org name of organization ein ein number - ‘ org certified mail - retum receipt requested taxpayer_identification_number ein form tax_year s ended 20xx 20xx person to contact id number contact numbers telephone fax dear' we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c x3 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f from the date of this letter we will process your if we do not hear from you within da case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals legally correct_tax determination or process the taxpayer_advocate cannot reverse a extend the time fixed bylaw that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation worth rk marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809e form 886a department of the treasury - internal revenue sery ice explanation of items schedule no or exhibit form_990 name of taxpayer cc year period ended 20xx12 20xx12 legend aa state ad address cc name of organization dc debit credit system nn name of individual nt news outlet rr related_organization uu unrelated organization x amount xx year issue whether the cc cc is organized and operating exclusively for exempt purposes described within internal_revenue_code section sec_501 and that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual explanation of facts application_for recognition of tax-exempt status the cc located at ad aa was incorporated under the laws of the aa as a not for profit corporation on may x 20xx the cc was founded by nn who was listed as the director president treasurer and secretary of the exempt_organization eo nn was the registered agent of the eo during the registration process the directors listed on the articles of incorporation are nn nn and nn in its articles of incorporation the cc stated that its purpose is to operate exclusively for charitable educational and provision of debt management services as authorized by the debt management services act purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future tax code and consistent therewith the cc filed form_1023 application_for recognition of exemption with the irs under penalties of perjury to apply for recognition of tax-exempt status as a c on march x 20xx the application stated that the organization planned to sseeissree terete reduce the economic impact of excessive consumer debt on individuals and families cc will also educate individuals and families to improve financial literacy by performing financial counseling creating a debt retirement_plan and a complete budget cc will give individuals and families an alternative to bankruptcy the application also stated that the organization intends to devote x of its time to performing financial counseling creating debt retirement plans and implementing budget and the remaining x to promoting financial literacy through specialized counseling and education programs on consumer credit and related topics the application mentioned that the eo will contract with a servicing corporation who will perform financial counseling create a debt retirement_plan and assist individuals and families in implementing the budget by collecting funds and disbursing them to creditors in accordance with the schedule according to the application the organization expected to receive most of its support from fair share payments made by creditors for assistance in retiring the client's debts they also plan to receive a portion of its financial support from the clients through nominal service charges to process and implement their retirement_plan on may x 20xx the irs determination office requested additional information and clarification regarding activities of the eo the letter specifically requested clarification on contract for services debt management plan and exempt functions the president of the eo responded to the information request on a letter dated june x 20xx the summary of the information provided are listed below cc will contract out for computer processing and administrative support the contract will cover non-counseling functions of managing and administering the assisted debt management plan the services outsourced will be data processing services maintenance of creditor and client data bases banking and bookkeeping services cc plans to solicit for data processing and administrative services from both nonprofit and for- profit corporations cc plans to contract with the provider who can provide the best service at the least cost the exempt_function was described as to provide information to the general_public through the use of seminars publications and the internet on the subjects of budgeting buying practices and the sound uses of consumer credit interest rates mortgages etc cc also plans to provide counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families these programs are provided at no charge response on debt retirement_plan -- gc will provide advice as to debt proration and payment a program of monthly distribution of money to creditors is developed a nominal dollar_figurex monthly fee will be charged when counseled it would individuals opt to have assistance implementing their budgets this fee will be waived if impose an economic hardship cc will intercede with creditors when necessary to cause them to agree to accept such monthly payment schedules debt management plan may have additional fees if clients decide to change the creditors on their plan they are charged dollar_figurex to cover the cost of altering the plan once it's been programmed cc client's offer automatic withdrawal services directly from client's bank account if plans to withdrawal is returned for insufficient funds cc's bank would charge cc cc plans to pass the cost on to the client response regarding how the eo facility will be managed maintained and financed most of the planned educational activities will be virtual and internet based therefore there is no significant space requirement for cc a currently nn chairman of the board_of directors is donating an office to cc from office space that he owns iocated at ad aa this office will be sufficient size for the foreseeable future the office space will be managed and maintained by nn nn will not be charging for_the_use_of the office if and when cc outgrows the donated office space cc will seek office space elsewhere on the open market in a determination_letter dated july x 20xx the cc was determined to be exempt from federal_income_tax as an organization described in sec_501 reasonably expected to be a publicly_supported_organization described in sec_509 board_of directors officers and kev staff the board_of directors consisted of nn president of organization nn director and nn director the organization makes use of volunteers for answering telephone calls and general administration of the organization the volunteers include nn nn and all employees of rr rr is the back office company responsible for processing dmp plans for various organizations nn is the daughter of nn president of eo nn is nn's wife and nn's daughter-in-law nn is nn's mother nn and nn work for rr nn is also a co-owner of rr rr occupy a suite in the building owned by nn president of eo the cc operates in the same space used by rr cc and rr share the rental space office supplies phone and utilities e t c nn is the president owner of rr nn rr is the law firm that owns some of the dmp plans rr remits fair share payments received for clients on dmp plans to cc nn is a long time family friend ‘ of nn sources of income we gathered from the examination that your main source_of_income come from a fair-share program with rr cc collects fair share payments from creditors and from rr rr some of the credit card companies pay the fair share amounts directly to cc while some pay the fair share to rr and rr remits the fair share payment to cc at the end of the month major percentages of the fair share revenues are collected through rr rr this fair share revenue was classified under program services revenue and represents over x of the organizations revenue the remaining x came from investment_income you did not provide a signed agreement with rr rr or any of the credit card companies you indicated that there are no agreements between the parties you receive no support from contributions from the general_public government or private_foundation grants _ federal returns the cc filed form 990ez for 20xx and form_990 for 20xx part ill statement of program service accomplishments of form 990ez in 20xx and form_990 in 20xx described exempt_purpose as simply debt management provider and their achievement as promote financial literacy to the general_public part viii relationship of activities to the accomplishment of exempt_purpose of the 20xx form_990 described accomplishment as eair share help payments promote the organization's goal of educating the general_public on how to manage debt according to its 20xx form 990ez cc received dollar_figurex from fair share payments which was reported under program services revenue and dollar_figurex from investment_income total revenue received in 20xx was dollar_figurex the 20xx form_990 return reported dollar_figurex from fair share payment and dollar_figurex from investment_income total revenue received in 20xx was dollar_figurex at the beginning of 20xx the organization had dollar_figurex reported as net assets this amount decreased to dollar_figurex at the end of the year the organization's 20xx form_990 part iv line reports that as of december x 20xx cc's net assets or fund balance was dollar_figurex credit counseling activity description according to the officers and volunteers of the cc cc was created as the financial education partner of rr pr a for-profit company this relationship was described in a fax sent to the service as cc is the financial education partner of nn nn is an attorney-sponsored for on may x 20x profit debt management provider which also provides legal services to its clients the idea was for cc to educational rr clients on how to maintain good credit manage debts responsibly and also to mail educational materials regarding debt management to rr clients the examination of the current_year activity of the eo is slightly different from what was described above cc has two major pnmary activity and other incidental activities the two major activities are described below activity - education cc engages in educational programs that educate the public about credit card issues and live call in television presentation on nt nt - aa financial responsibilities cc provides a whereby clients or prospective clients call with questions regarding their credits obligations and all related personal financial issues the television program is called nt and is televised two quarters during the season guest volunteers that are experts in financial education appear on the program to answer various questions or to discuss a particular issue or topic selected for the session part of the education program is also to mail financial management materials to rr clients however no evidence was provided to confirm that the organization made free distributions of these materials to clients or the general_public but the officers claimed that this activity was conducted they provide over-the-phone counseling to call in clients if requested they organize educational presentation to organizations that request such presentations seminars on a particular topic no evidence was provided to support the fact that these presentations took place during the year but the officers verbally confirmed that this activity took place cc operates with one paid full-time_employee one paid part-time_employee and about five volunteers the volunteers are all employees of rr a related for-profit company activity il - marketing the cc promotes debt management plans dmp for rr rr cc do not operate dmp plans nor do they have dmp clients a dmp is a plan whereby a client makes monthly payments to an agent to satisfy his her unsecured debts over a x-x year period most of the debts handled in a dmp were credit card debts but other unsecured report date x x 20xx debts were also included in some dmps cc does not have dmp clients but they solicit clients for rr during the nt presentation by referring clients to the for-profit company they also solicit clients during phone calls into cc cc uses the phone number x the same phone number is used by rr on some of their marketing materials and publications therefore when you call cc through x you are indirectly calling rr when the call is received the operator transfers you to rr a staff who tries to enroll you in a dmp plan what does cc receive from this arrangement cc receive a fair share payment from rr every month rr receives payments from debtors deduct service fees deducts credit card payments and remits agreed fair share payment to cc in some other instances cc receive the fair share call center whose purpose was payment directly from the credit card company cc operated as a to enroll clients in debt management plans relationship with rr rr rr is an attorney based for-profit debt management plan provider indirectly affiliated to cc this company processes debt management plans collects fair share payments and remits the fair share to rr cc during routine television presentations refers client to rr for debt management plan it is the same company as cc the however when they refer the clients they refer to rr as if producer will say please call our office at the number on the screen x and somebody will help you with setting up debt management plan they never mention rr when the referral was made investigation of the number indicated that the calls were filtered through to rr which is the company working on behalf of rr cc receives fair share payments for the client base of rr to the extent that creditors participate in fair share cc also pays for the electronic processing of payments for rr clients through uu nn worked as an attomey for attorneys for the rr programs he used to occupy an office apartment in one of the suites owned by nn cc president nn president of rr is a long time family friend of the nn and nn president of rr for x years and functioned as one of the rr is managed by nn cc president's daughter the organization is also referred to as rr the company is responsible for processing debt management plans client intake and overall administration of debt payment plans this company resembles a back office that processes the transactions for other organizations they process debt management plans for rr rr uu uu and others rr and cc share the same office phone system supplies printers and utilities rr employees answer phones for rr which includes calls made to the cc the rr employees handle the calls as volunteers to the extent that they are available the space occupied by cc is not easily determinable due to the structure of rr office rr employees occupy x of the office two volunteers of cc nn and nn occupy two spaces in the office however they work x for rr report date x x 20x cc operates mostly outside of the office the television broadcast nt operates out of nt station other activities take place outside of rr office rr receives very few calls from clients of cc in fact most of the calls received have to do with debt management plans and not direct counseling rr pays x of the rent while cc pays x of the condo assessment fee the percentage was not based on usage or defined allocation method relationship with uu funds received on behalf of clients as dmp payments are sent to creditors on behalf of the client through a special system used to make electronic payments nationwide the two systems are dc and dc some creditors accept dc while others accept dc individual credit counseling companies cannot link directly to either of the two systems they usually go through a consolidator uu was selected by rr as payment consolidator for electronic processing of clients payments electronic files containing client information and payments are sent to uu from rr uu then forwards files to either dc or dc as required uu debits the money from rr account at mb financial and forwards the money to dc or dc depending on the creditor the client's information and payments information processed by uu are for the clients of rr not cc cc does not process debt management plans cc is responsible for paying uu bills based on a contract agreement entered into between uu and cc and signed by cc president nn on november x5 20xx item of the agreement stated in part that uu shall have the following duties a b c uu shall confirm receipt of electronic files uu shall debit funds from company's account for financial files utilizing the automated clearing house ach network an crecite cc cccccecceecsceescceceseeeseseneecsueeseeseresengaeeeeesraeenasens uu will process edi files on day of feccipe eeeeeeeeeeeeseseeseeteeetenseteeessenenenetaetenenaseneesnensnetses the company account mentioned above refers to rr's account cc clients cc clients consist of all customers on dmp plans administered by rr referrals from uu uu uu and other organizations involved in debt management services clients also include people who call into the nt broadcasts and were referred during the show to call for further help example of operations cc operated as follows when a client called based on television broadcast referrals or other referral methods the employee would attempt to enroll the potential client in a dmp the employee would ask the person for information regarding income and expenses and what current unsecured debt that individual had the employee would then prepare a client information worksheet which contains name address etc a list of all debts to be covered by the plan and a budget worksheet at this point no counseling or educative information is provided to the caller the organization is acting and soliciting to enroll the caller into rr dmp plan report date x x 20xx this is evident from transcript of customer service calls listened to during the examination and telephone conversation between rr staff and an irs agent as described below a the callers are usually referred from other organizations and the clients are looking to enroll in debt management plans there is usually no extensive counseling provided minimal counseling is usually provided when the caller is not a good candidate for debt management plans at most times they are referred to other organizations for other programs that might meet their debt need for instance if a client is unable to make payment at all they will be referred to uu uu where the client will pay dollar_figurex month for attorney representation to avoid or prevent constant calls from the creditors in other situations the client may be asked to print free credit report from online b due to the same number being shared by rr and cc asked a revenue_agent to make an anonymous call to cc phone number to verify their claim during the interview that they provide counseling for phone clients the phone was answered by rr staff he did not talk about any counseling or seek information on how or what is being done by the client to help manage the debt right away he tried to enroll the agent in dmp program he indicated that the fee is dollar_figurex per month for a maximum of x creditors the trend observed during the phone conversations is that most of the callers called to set up debt management plans in fact did not hear anyone call for routine counseling or advice regarding debt problems on few occasions they provided counseling only when debt management plan is not an option parties that benefited from cc credit counseling program rr benefited from this arrangement by having some of their expenses paid for by cc cc paid the condominium assessment fees they shared the cost of utilities such as phone electricity gas and also shared in the salary of one rr employee rr benefited from this arrangement by increased client base due to nt education programs and having a non-profit agency as a front for the law firm rr also benefited by shifting the cost of electronic processing to cc applicable law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_4 c -1 d of the regulations provides that in order to be exempt as an organization sec_1_501_c_3_-1 described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt report date x x 20xx sec_1_501_c_3_-1 b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and a b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes substantial in nature will destroy the exemption sec_1_501_c_3_-1 c of the regulations provides that an organization will be regarded as it engages primarily in activities that operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exem pt purposes will cause failure of the operational_test in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single non-exempt purpose regardless of the number or importance of exempt purposes sec_1_501_c_3_-1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals section big_number a -1 c defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an is not organized or operated for the benefit of private interests organization to establish that it such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the facts in this case show that cc activities serve to promote the private business interests of the for-profit company rather than to promote the public interest the relationship and interactions with for-profit allows the for-profit to perform all services related to debt management program and then solicit and distribute fair shares payments from creditors to cc in effect the for-profit benefited by allocating expenses that would have ordinarily been paid_by for-profit to cc associations with a for- profit organization that benefit the for-profit company constitute an inurement which is a violation of sec_501 sec_4 c -1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or report date x x 20xx b the instruction of the public on subjects useful to the individual and beneficial to the community do not provide individual counseling sessions to educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 d in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university education provided by cc is totally different from description under sec_1_501_c_3_-1 cc clients observation during telephone calls disclosed that the focus of the calls are to enroll in debt management plans not credit counseling counseling is provided in few cases where the client did not qualify for debt management plan cc claimed to have engaged in educational outreach activity to various community groups however there was no evidence to support the claim that much of the activity had actually taken place or that the group presentations did anything other than market the dmp product if they happened at all the minimal amount of education activity that was verified involved nothing more than the nt presentations and few minutes of counseling to few people who do not qualify for dmp plans majority of the calls are from clients referred from other for-profit companies with the main purpose of enrolling in debt management plans in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in generai the organization solid subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 ii prohibited private interests include those of unrelated third partie sec_4s well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est' body of knowledge publications and methods the for-profit entity exerted considerable report date x x 20xx control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelinood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 of the code eurnishing the services at cost lacks the donative element necessary to establish this activity as charitable the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 4965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status contrary to the organization described in revrul_69_441 cc do not have the same educational substance and content they do not provide individual counseling regarding money management or financial counseling geared towards low income individuals to relief the poor and distressed in addition while the organization described in the revenue ruling's gross_receipts are voluntary contributions from the creditors participating in the organization's budget plans cc was supported primarily by fair share payments received from creditors they did not receive any contributions from the public during the periods examined whereas the organization described in the revenue ruling's services are provided without charge to the debtor the for-profit organization involved with cc charge a monthly fee for debt management plans report date x x 20xx in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 t fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community treas reg sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part’ of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counselina centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counselina centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 4978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 4970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 4970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 7th cir reasonable_compensation does not constitute inurement 276_f2d_476 5th cir st david's health care system v united_states f u349_f3d_232 5th cir held that a factual issue existed whether a nonprofit_hospital was operated for substantial a partnership with a for-profit organization the non-exempt purposes through its participation in court reasoned that when a non-profit organization forms a partnership with a for-profit entity the report date x x 20xx it cedes control to the for-profit entity citing non-profit should lose its tax-exempt status if redlands and rev_rul revrul_98_15 -r b mar several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_51 a -1 a revproc_2003_4 dollar_figure cross-referencing 2003_1_cb_123 an organization may not rely on a favorable determination dollar_figure et seg letter however if the organization omitted or misstated a material fact in its application or in report date x x 20xx supporting documents n addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes of methods of operation after the determination_letter is issued sec_601 n ii revproc_90_27 dollar_figure the commissioner may revoke a favorable determination_letter for good cause treas rea sec_4 a -1 a revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure crossreferencina dollar_figure et sea 1990_1_cb_514 government's position education is recognized as an exempt_purpose by sec_501 however it was determined that cc engages in minimal education activities which further an exempt_purpose one measure of the relative importance of exempt_purpose is the amount of time spent on the activity the examination disclosed that you have spent an insubstantial length of time on education the nt presentation is performed every other quarter for average of x minutes per presentation this translated to less than x hours per month is devoted to counseling out-of x work hours available in a month in total for the whole year you devoted only x hour per annum to counseling out of x available hours this accounted for less than x of time spent on education activity as opposed to x time on education counseling proposed on the application an organization that is actively involved in education activity will be expected to spend a substantial percentage of time on education counseling to provide needed awareness in debt management and counseling to the public no meaningful education or counseling could take place in such a time frame on television or on a telephone call there was no structure set up to allow potential clients to have a face to face meeting with employee volunteers for the purpose of credit counseling the customer service telephone conversations did not show that routine counseling is provided over the phone majority of the calls are for setting up debt management plans unlike the credit counseling organizations described in the revenue rulings and in consumer credit counseling service of alabama inc v u s cc provides no substantial counseling or education to its clients cc claimed to have engaged in educational outreach activity to various community groups however there was no evidence to support the claim that much of the activity had actually taken place or did anything other than market the dmp product the minimal amount of activity that was verified involved nothing more than the nt presentations and a few minutes of counseling to few people who do not qualify for dmp plans you indicated during initial interview that cc provide education and counseling to clients of rr but there was no evidence that validate your claim after clients are set up on the dmp plans there are no follow-up calls or monitoring or counseling the clients to ensure that they understand why they got into debt and how to manage their resources to get out of debt timely to avoid monthly fees charged by rr during the interview we asked about how the clients are monitored when they on dmp plans you answered that we send them a welcome letter and information requests monthly statements and we communicate when issues arise with report date x x 20xx _ accounts response to this question confirmed the fact that clients on dmp plans are not regularly counseled but are provided minimal services required to maintain their accounts like a for-profit business will operate your response on a fax dated may x 20xx stated that cc provides education materials to clients of nn to educate them on debt management there were no records of any monthly newsletter or educational materials sent to clients during the period under examination although financial education books were purchased during 20xx and you indicated that the materials was meant to be sold to debt management clients there was no record on how the books were distributed or who the books were distributed to or if you received payment for them or if they are free counseling and education was constantly mentioned as the main function of the eo but there was no proof of performances in that respect the examination revealed that the organization spent only x of total expense in 20xx and x of total expense in 20xx on direct education activities all other expenses relates to allocations and charges from rr company and uu such as salaries of rr employee rent telephone and payment to rr for electronic processing of rr client information occupancy expense is high and does not reflect accurate usage but transfer of expenses to you from the for-profit company it was determined that revenue from fair share received from rr is used primarily to cover operating_expenses like any ordinary commercial business your expenditures are exclusively to pay salaries office expenses and processing costs to your for-profit service provider uu there was no indication that you plan to dedicate any specific revenue to activities involving educational and or charitable programs as evidenced in your financial information you have made no substantial expenditures related to educational activities or programs that would indicate a substantial commitment to this particular activity the balance_sheet also shows the cash savings investment balance as dollar_figurex in 20xx and dollar_figurex in 20xx you have the financial means and are equipped to provide debt management education and counseling however you kept accumulating funds in your investment accounts while your activities provide substantial secondary benefits to the network of for-profit companies with which you are connected we do believe that some of your activities would fall within the definition of education however your educational purpose is subordinate to your purpose of benefiting the network of for-profit companies with which you are having business relationship the application also stated that the organization will contract with a servicing corporation who will perform financial counseling create a debt retirement_plan and assist individuals and families in implementing the budget by collecting funds and disbursing them to creditors in accordance with the schedule with respect to actual contract with a service corporation you allow cc to pay uu for services rendered to rr client since cc do not have any debt management plans or debt management clients they should not have any payment relationship with uu any association with for-profit companies which do not benefit the non-profit organization is not an exempt_purpose the relationship between the officers volunteers and key employees shows that all the people involved with the exempt_organization are friends family members former employees and current report date x x qo0xx staff e t c therefore for-profit companies and not-for profit companies are operating together ina manner that benefit the for-profit company rather than the general_public associations with a for- profit organization that benefit the for-profit company constitute an inurement which is a violation of sec_501 with regard to the staff of rr classified as volunteers of cc they were recruited primarily to serve the interest of their employer rr your telephone counseling sessions are primarily dedicated to carrying-out your role as intake-administrator and facilitator to clients before they enroll in a dmp thus it would appear that your employees’ primary duty and responsibility consists of marketing dmps to as many clients as possible rather than the provision of one-on-one counseling sessions or the provision of education to the general_public on credit issues if they counsel callers not to enroll in debt management plans they are not pursuing the interest of their employers and thus not protecting their jobs thus there is a conflict of interest here which is disadvantageous to the not-for- profit company which is created to help people avoid fees and get out of debt the reason why cc was created and operated in this manner is to avoid the regulatory scheme of the credit repair organizations act croa u s c section et seq cc could not collect it did not have exempt status rr manage the dmp business fair share payments from creditors if but because they are not exempt they cannot collect fair share therefore it serves the best interest of rr and rr to create cc to collect fair share payments and use this money to pay for expenses that relates to dmp plans this means they transfer for-profit company expenses to cc in disguise of using cc for education purposes cc existed for a substantial nonexempt purpose of creating business for rr and rr thus cc's operations resulted in a substantial private benefit to cc's insiders this is why the nt broadcast gives out cc phone number during the show but when the callers call in they call into the rr and rr staffs answered the call and attempt to enroll the caller in debt management plans a sec_501 organization may enter into a management_contract with a private party giving that party authority to conduct activities on behalf of the organization and direct the use of the organization's assets provided that the organization retains ultimate authority over the assets and activities being managed and the terms and conditions of the contract are reasonable including reasonable_compensation and a reasonable term however if a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes see sec_1 c -1 c and sec_1 c -1 d ii you also provide substantial private benefit to the credit card companies in the absence of any charitable or meaningful educational activities you are operating as a collection agency for these companies the fair share paid_by the credit card companies would undoubtedly result in significant savings over the possible costs of not recovering any of the unpaid debt owed them thus these companies clearly realize substantial financial benefits through their business relationship with you it does not matter whether your business relationship between rr and rr are reasonable or excessive but whether the affiliated for-profit benefits from the operation of the exempt_organization report date x x 20xx an organization's purposes may be inferred from its operations the structure of cc is completely different from what was described in the application process as explained in the fact section cc operates in a manner indistinguishable and mixed up with a commercial enterprise it appears that cc's primary goal is to maximize the benefits of the insiders from this arrangement by portraying the fact that customers are dealing with a not-for-profit company rather than for-profit company the prohibition on inurement in sec_501 is absolute the service has the authority to revoke an organization's exempt status for inurement regardless of the amount of inurement based on the foregoing cc has not operated exclusively for exempt purposes under sec_501 conclusion in summary cc was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of cc's activities are in furtherance of a non-exempt purpose cc was operated for the purpose of serving a private benefit rather than public interests and a part of the net_earnings of cc inured to the benefit of a private_shareholder_or_individual accordingly it organization described in sec_501 and is not exempt from income_tax under sec_501 it is proposed that revocation of exempt status be effective from january x 20xx is determined that cc is not an taxpayer's position the issue was discussed with the representative but taxpayer's position with respect to the issues facts applicable law and government's position as discussed in this report is unknown taxpayer will be allowed x days to respond to the conclusion of the examination_report date x x 20xx
